923 F.2d 839
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Colleen SCHWENDEMAN, ET AL., Plaintiffs, Appellants,v.H. Rollin IVES, Commissioner, Maine Department of HumanServices, Defendant/Third-Party Plaintiff, Appellee.Louis W. Sullivan, M.D., Secretary of Health and HumanServices, Third-Party Defendant, Appellee.
No. 90-1473.
United States Court of Appeals, First Circuit.
Nov. 7, 1990.

Appeal from the United States District Court for the District of Maine;  Gene Carter, District Judge.
Frank D'Alessandro with whom Hugh Calkins and Pine Tree Legal Assistance, Inc. were on brief, for appellants.
Joyce Elise McCourt, Assistant Regional Counsel, Department of Health and Human Services, with whom Richard S. Cohen, United States Attorney, and Michael M. DuBose, Assistant United States Attorney, were on brief, for Third-Party Defendant, Appellee.
Michael S. Popkin, Assistant Attorney General, Human Services Division, with whom James E. Tierney, Attorney General, and Christopher C. Leighton, Deputy Attorney General, Human Services Division, were on brief, for Defendant/Third-Party Plaintiff, Appellee.
D.Me.
AFFIRMED.
Before LEVIN H. CAMPBELL and TORRUELLA, Circuit Judges, and CAFFREY,* Senior District Judge.
PER CURIAM.


1
Plaintiffs-appellants in this class action are families in the State of Maine with two or more absent parents who have assigned their right to receive child support to the Maine Department of Human Services (DHS) as a condition of their receipt of Aid to Families with Dependent Children (AFDC) benefits.  Under 42 U.S.C. Sec. 657(b)(1),


2
[o]f such amounts as are collected periodically which represent monthly [child] support payments, the first $50 of any payments for a month received in that month, and the first $50 of payments for each prior month received in that month which were made by the absent parent in the month when due, shall be paid to the family


3
.............................................................


4
...................


5
* * *


6
The present dispute arises because, in conformity with a regulation promulgated by the United States Secretary of Health and Human Services, 45 C.F.R. Sec. 302.51(b)(1), the state pays only one $50 monthly child support pass-through payment to each AFDC household notwithstanding the state's receipt of child support payments from more than one parent for the same household.  Plaintiffs contend that when an AFDC household consists of children with different absent parents, the state should pass-through $50 for each absent parent's support payment.  They claim that the Secretary's regulation conflicts with Congress's intent as manifested in 42 U.S.C. Sec. 657(b)(1) and is unreasonable.


7
In its Memorandum of Decision and Order, the district court carefully considered the question of the regulation's conformity with the authorizing statute, following the approach set out in Chevron, U.S.A., Inc., v. Natural Resources Defense Council, 467 U.S. 837 (1984).  The court concluded that 42 U.S.C. Sec. 657(b)(1) was facially unclear as to whether more than one $50 pass-through payment was called for in these circumstances.  The court also determined that the legislative history afforded little guidance on the point.  In the court's view, the Secretary's regulation, 45 C.F.R. Sec. 302.51(b)(1), was a reasonable and permissible construction by the Agency charged with the statute's interpretation--a construction that did not conflict with Congress's intent insofar as it could be ascertained.  Colleen Schwendeman, et al. v. Rollin Ives and Louis W. Sullivan, M.D., No. 89-0108-B (D.Me. March 12, 1990).  The district court accordingly found for the defendant.


8
After carefully considering the parties' arguments, their briefs and the record, we conclude that the judgment below and the district court's reasoning were correct.  We affirm for substantially the same reasons given by the district court.


9
Affirmed.  Costs for appellee.



*
 Of the District of Massachusetts, sitting by designation